Title: From George Washington to Major John Clark, Jr., 29 September 1777
From: Washington, George
To: Clark, John Jr.

 

Sir
Head Quarters Pennybackers Mill [Pa.] 29th Sepr 1777

I recd yours of the 25th from Elizabeth Town by John Meeker. I inclose you a passport for him and for John Hendricks and Baker Hendricks both of whom Colo. Dayton informs me can be usefull, to us. The Colo. also informs me that these people and some others who have done us services in this way have never been paid for their risque and trouble, I therefore desire you will make them such compensation, out of the public Money in your hands, as you shall deem adequate. I beg you will give me the earliest intelligence of any thing material from New York or that quarter—I thank you for your past diligence in that way and am Sir Yr most obt Servt

Go: Washington


P.S. The persons who go over are to be allowed to carry over a small Matter of market truck, and to bring back a few Goods to give a colour of going upon Business of that kind only.

